DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The applicants amended the claims to recite that the cleaning device arranged in part in the stator of the turbomachine.
Such is not supported by the original disclosure for the entire scope of the newly introduced limitation.
While the original disclosure supports the presence of the detergent ducts in the stator, the original disclosure does not support the entire scope of the limitation of “the cleaning device arranged in part in the stator of the turbomachine”. 
The original disclosure fails to support arranging non-specified parts of the cleaning device in the stator.
As to claim 17 the original disclosure fails to support the cleaning device with just one duct in the stator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake et al (US 2015/0197712) in view of any one of Shamseldin et al (US 20090290971), Borrino et al (US 5,529,315), Petch et al (US 5,492,341), Mateman (US 2014/0030063), Beeck et al (US 6,276,692), Erdmenger et al (US 2017/0314409), and WO 2017068073.

The cleaning device comprises a cleaning vessel. The cleaning vessel either easer placed over the turbine component to be cleaned, or the turbine components are placed in the cleaning vessel or the cleaning device is arranged in the turbomachine.
In one embodiment Ekanayake et al teach the vessel as a sealing bladder which is positioned over the components to be cleaned. In the other embodiment the cleaning device is arranged inside of the turbomachine. Ekanayake et al also teach the cleaning device comprising multiple cleaning vessels.
The cleaning device also comprises supply tanks. The device further comprises pumps to supply the cleaning fluids to the components to be cleaned. The device also comprises feeding and discharging ducts. 
The cleaning fluids are applied to the turbine components by the cleaning vessel.
	See the entire document, especially Figures 1, 3-5, 6-7 and the related description and the description at [0018-20], [0028-41]. The disclosure of the cleaning fluids with detergents is present at least at [0021-23]. The disclosure of the cleaning device arranged inside of the turbomachine is present at least at [0034].
Ekanayake et al do not limit the application of the cleaning device to a specific turbomachine.
Ekanayake et al do not recite the details of the turbomachine.

It would have been obvious to an ordinary artisan at the time the invention was filed to use the apparatus of Ekanayake et al to clean any turbine, including the turbines disclosed by Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073 in order to clean the turbines and to use a known device for its known purpose.
The combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, when the device of Ekanayake et al is placed on the turbines or inside of the turbomachine and used for cleaning meets the limitations recited by the claims.

As to claim 12: Ekanayake et al do not specifically teach a heating device.
However, it is well known that the use of heated fluids increases cleaning ability of the fluids. It would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Ekanayake et al with a heating device to enable application of heated fluids for cleaning in order to increase cleaning action. 

As to claim 16: Since the combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, .

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
The arguments directed to the rejection under 35 USC 112(a) are not persuasive because the original disclosure fails to support arranging non-specified parts of the cleaning device in the stator.
While the original disclosure supports the presence of the detergent ducts in the stator, the original disclosure does not support the entire scope of the limitation of “the cleaning device arranged in part in the stator of the turbomachine”. 
The original disclosure fails to support arranging non-specified parts of the cleaning device in the stator.
As to claim 17 the original disclosure fails to support the cleaning device with just one duct in the stator.

With respect to the art rejection it is noted that the applicants allege that part of the cleaning device is integrated into the detergent feeding duct 14 and preferentially 
However, the claims are not limited to the argued structure. 
The applicants further allege that Ekanayake fails to disclose a cleaning device arranged in part in the stator of the turbomachine and configured to conduct detergent in a direction of at least one of the spring element for cleaning the spring element and the sealing gap for cleaning the sealing gap.  
This is not persuasive.
In contrast to the applicants’ allegation the combination of the device of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, when the device of Ekanayake et al is placed on the turbines or inside of the turbomachine and used for cleaning meets the limitations recited by the claims because of the presence of the ducts disclosed by Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073, which will be readable on the detergent ducts.
Further, in contrast to the applicants’ allegation Ekanayake et al teach some embodiments at which the cleaning device is arranged in the turbomachine (at least [0034]). 
The combination of such cleaning devices of Ekanayake et al with the turbines of Shamseldin et al, Borrino et al, Petch et al, Mateman, Beeck et al, Erdmenger et al, and WO 2017068073 will also meet the claimed limitations. 
With respect to claim 12 the applicants allege that the Office takes an Official Notice that the elements are routine. The applicants allege that such is not proper. This 
The reasoning provided above with respect to the arguments regarding the art rejection was provided in the advisory action mailed 02/11/2021.
The applicants have not rebutted the Office position presented in the advisory action mailed 02/11/2021 in the communication filed 02/12/2021.
It appears, that the applicants have agreed with the position of the Office presented in the advisory action mailed 02/11/2021. 
The referenced position is repeated in the instant Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711